El Juez PresideNte Señor Del Toro,
emitió la opinión del tribunal.
Se trata de un caso de mandamus iniciado por un acreedor por razón de sueldos contra el Alcalde y el Secretario Auditor del Municipio de Maricao, a los efectos de que la corte ordene a los demandados la expedición de certificados de créditos por el montante de la deuda.
Expedido el auto, los demandados excepcionaron y contes-taron. La corte resolvió una de las excepciones formuladas, la de falta de Lechos, como sigue:
“Habiéndose levantado la cuestión de que la petición de mandamus no aduce hechos suficientes por no aparecer alegado que el re-currente es a su vez un acreedor y deudor del municipio de Maricao por concepto de patentes, arbitrios o contribuciones sobre la propie-dad y examinada la sección primera de la Ley No. 8 de 1931, por la presente se declara con lugar dicha excepción y se desestima la pe-tición sin especial condena en costas.” •
Apeló el peticionario y su apelación debe prosperar a nuestro juicio.
Si la ley aplicable fuera la sección 1 de la Ley núm. 8 *824de 1931, Leyes de 1931, p. 153, que dispone que “los munici-pios de Puerto Rico quedan por la presente autorizados a expedir certificados de crédito en pago de cuentas a acreedores que adeuden patentes, arbitrios o contribuciones sobre la propiedad,” la resolución apelada debería sostenerse.
Pero dos años más tarde la Legislatura enmendó la sec-ción 2 de la Ley núm. 8 de 1931, Leyes de 1933, p. 215, así: “Toda persona natural o jurídica que sea acreedora de cual-quier municipio, sin distinción de motivos, tendrá derecho a obtener del Auditor Municipal, y éste estará obligado a ex-pedir, con la aprobación del Alcalde, un certificado o certifi-cados de crédito cubriendo el total o parte de dicha acreen-cia. . .” (Ley núm. 15 de 1933).
Y ya esta Corte Suprema en el caso de Hidalgo v. Duprey, 48 D.P.R. 733, 737, ha resuelto que:
‘ ‘ Conviene aclarar que el artículo 2o. de la Ley No. 8 de 1931 concedía a toda persona jurídica que fuese deudora del Tesoro Insular por contribuciones, o de cualquier municipio por patentes, ar-bitrios u otros conceptos, y acreedora a la vez de dicho municipio, el derecho a obtener del Auditor Municipal, con la aprobación del al-calde, un certificado de crédito cuyo importe no fuera mayor que el importe total de la patente, arbitrio o contribución adeudada por dicha persona. La enmienda de 1933 no parece exigir esta mutua relación de acreedor y deudor, puesto que suprime las disposiciones que acabamos de citar, aun cuando las últimas palabras de dicho ar-tículo enmendado introducen cierta confusión, cuando dicen que estos certificados de crédito cancelarán en igual cantidad lo adeudado por el municipio a la persona a favor de quien se libre dicho certificado. La deuda no puede cancelarse a menos que haya sido pagada y el certificado de crédito no es otra cosa que un reconocimiento por es-crito de la obligación contraída por el municipio. Pero cualquiera que sea la interpretación que pueda dársele a este artículo, la ver-dad es que según ha sido enmendado, concede a todo acreedor de un municipio el derecho de obtener un certificado de crédito, cuando se ha cumplido con los requisitos exigidos por el referido artículo. . .”
Aunque no fué ése, de acuerdo con sus expresos términos, el fundamento de la resolución recurrida, invocan los apelados para sostenerla lo dispuesto en el artículo 85 de la *825Ley Municipal de 1928, Leyes de 1928, p. 401, a saber: ‘ Cuando nn municipio no tuviere fondos suficientes para pa-gar íntegramente los sueldos de sus funcionarios y emplea-dos, los fondos que tuviere disponibles se distribuirán entre dichos funcionarios y empleados en proporción a sus respec-tivos sueldos.”
La cuestión fné también considerada y quedó resuelta en el dicho caso de Hidalgo v. Duprey, supra, así:
“La sección 2a. de la Ley No. 8 de 1931, enmendada en 1933, no establece distinciones. Esta ley impone al Auditor Municipal el de-ber de expedir, con la aprobación del alcalde, un certificado o cer-tificados de crédito a toda persona natural o jurídica que sea acree-dora de cualquier municipio, sin distinción de motivos. No hay razón alguna para excluir a los empleados y funcionarios muni-cipales que sean acreedores de la municipalidad, de los efectos de esta disposición que cubre a todos los acreedores sin establecer ex-cepciones.” 48 D.P.R. 739.
Claro es que aunque los certificados por razón de sueldos se expidan al empleado, no se pagarán en dinero por el muni-cipio sino de acuerdo con lo dispuesto en la sección 85 de la Ley Municipal. El hecho de que la sección 3 de la Ley núm. 8 de 1931 tal como quedó enmendada en 1932, Leyes de 1932, p. 533, disponga que “estos certificados . . . podrán ser en-tregados al colector de rentas internas o al tesorero municipal en pago de contribuciones, patentes o arbitrios adeudados y serán recibidos como dinero” no es del todo contrario a lo dispuesto en la repetida sección 85 de la Ley Municipal, por-que si bien a virtud de la expedición del certificado cobra su sueldo el empleado con anterioridad a los otros cuando el mu-nicipio no tiene fondos para hacer efectivos todos los sueldos a su debido tiempo, el certificado sólo podrá usarse con ante-rioridad por todo su valor como dinero.para el pago de con-tribuciones, patentes y arbitrios.
No es que sostengamos que tal procedimiento no pueda quizá en algunos casos afectar la regla del prorrateo esta-blecida en la sección 85 de la Ley Municipal, pero aunque así *826fuera, debe darse efecto al precepto general contenido en la enmienda de 1933 que es la última expresión de la voluntad legislativa, especialmente habiendo en consideración que, como dijo el juez sentenciador en el caso de Hidalgo v. Duprey, supra, “la ley sobre expedición de certificados de cré-dito lia sido una ley de emergencia con el propósito de facili-tar a los empleados y acreedores municipales el que obtengan evidencia de sus respectivas acreencias a los efectos de ulte-riores operaciones por parte de ellos, haciendo así posible el’ funcionamiento de la maquinaria municipal en estos tiempos-de depresión mundial, depresión que se ha hecho- sentir hon-damente en Puerto Rico como consecuencia de los ciclones que devastaron la Isla en los años 1928 y 1932. . . ” 48 D.P.R. 738.

Por virtud de todo lo expuesto debe revocarse la resolución apelada y el caso devolverse a la corte de distrito de su origen para ulteriores procedimientos de acuerdo con la ley.

Los Jueces Asociados Señores Córdova Dávila y Travieso' no intervinieron.